DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 8-11, 14, and 15 were amended and claim 6 was canceled in the response filed on 2/9/2021.  Claims 17-20 stand withdrawn. Claims 1-5 and 7-16 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In lines 3-4 of claim 1, the phrase –a fluidization aid—was deleted and replaced by –an inert fluidization aid--.
In line 2 of claim 9, the phrase “a process” was deleted and replaced by –an otherwise identical process--.
In line 2 of claim 10, the word –otherwise—was inserted before the word “identical”.
In line 2 of claim 11, the word –otherwise—was inserted before the word “identical”. 
In line 3 of claim 14, the phrase “a reactor comprising a fluid bed” was deleted and replaced by –an ammoxidation reactor comprising a fluid bed under ammoxidation conditions--.
claim 14, the phrase “a fluidization aid” was deleted and replaced by –an inert fluidization aid--.
In lines 4-5 of claim 15, the phrase “an identical process conducted without silica particles” was deleted and replaced by –an otherwise identical process conducted without the silica particles--.
Claims 17-20 were canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey T. Gendzwill on 3/4/2021.
Withdrawn Claim Objections/Rejections
	Claim 6 was canceled in the response filed on 2/9/2021, therefore the objection over said claim is moot (see p. 3 of the OA dated 11/10/2020).
The Applicant's amendments and arguments, dated 2/9/2021 (see p. 6), and the above Examiner’s amendments, with respect to the 35 USC 112b rejection(s) of claims 9-11 and 14-16 (see p. 3-5 of the OA dated 11/10/2020) are persuasive, therefore the rejections are withdrawn.  
The Applicant's amendments and arguments, dated 2/9/2021 (see p. 6-8), and the above Examiner’s amendments, with respect to the 35 USC 112a written description and scope of enablement rejection(s) of claims 1-16 (see p. 6-14 of the OA dated 11/10/2020) are persuasive, therefore the rejections are withdrawn.  
claims 1-3, 7, 8, 10, and 11 as being anticipated by/unpatentable over US 4590011 (‘011) (see p. 14-18 of the OA dated 11/10/2020).  The Applicant canceled claim 6, previously indicated as containing allowable subject matter (see p. 18-19 of the OA dated 11/10/2020), and incorporated its limitations into claim 1, therefore the rejections are withdrawn.
Election/Restrictions
The species under examination, namely the reaction of an olefin, ammonia, and an oxygen-containing gas in a reactor comprising a fluid bed having an ammoxidation catalyst composition and an inert fluidization aid comprising silica particles to produce acrylonitrile, was found to be free from the prior art, therefore the search was extended to the entire genus of claim 1. 
Because all species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on 6/5/2020 (see p. 4-5) is hereby withdrawn (the Group restriction is maintained-see p. 2 of the OA dated 6/5/2020). In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
  
Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.  The following is an examiner’s statement of reasons for allowance: in addition to the reasons set forth on p. 18-19 of the OA dated 11/10/2020, also see US 2005/0245781 (‘781) and US 6384156 (‘156).  ‘781 teaches a 
‘156 teaches a liquid/gas phase polymerization reaction using a fluidized bed and a fluidization aid (see whole document).  ‘156 teaches that amorphous silica particles having a primary particles size of about 5 to 50 nm and an average size of agglomerates of 2 to 120 microns can be employed as the fluidization aid in a concentration of about 0.3-50 wt% (see col. 17, line 40-col. 18, line 34).  ‘156 does not teach or suggest the instantly claimed sphericity or density values (with respect to the silica particles).    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622